DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.
Applicant has argued that the amendment to claim 13 has rendered the claim in a form that does not invoke 112(f). However, the Examiner asserts that the limitation “a coupling member connecting the frame to the light source support member, the coupling member further comprising a detachable engagement structure and being used to adjust a second distance between the frame and the light source support member” still invokes 112(f) because it meets the 3-prong analysis set forth in MPEP 2181. Specifically, the limitation meets the first prong because it uses the term “member” which is a nonce term. The limitation meets the second prong because the term “member” is modified by the functional language “for performing the claimed function of being used to adjust a second distance between the frame and the light source support member”. The term “coupling member” is modified by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 has been amended to recite “wherein the first distance L is set to irradiate the light from the light emitting diode such that the diameter D of the photocatalytic filter is maximized”. However, the specification appears to indicate that the distance L affects, or can maximize, the area over which the photocatalytic filter is illuminated with light (para. 74-75, 93, 170-172, Table 1). This area is defined as a diameter of an illumination region over the photocatalytic filter rather than the diameter of the photocatalytic filter itself, which is a value that remains constant (para. 94 and 170-172, see also Fig. 3). Therefore, the specification provides support for wherein the first distance L is set to irradiate the light from the light emitting diode such that the diameter of an illumination region over the photocatalytic filter is maximized rather than such that the diameter of the filter itself is maximized.
Claim 1 has been amended to further recite “wherein the first distance L is set to irradiate the light from the light emitting diode such that the diameter D of the photocatalytic filter is maximized and irradiance of the light over the illumination region does not exceed 21.72 mW/cm2”. The specification describes a series of experiments in which the distance between a given light source and a given photocatalytic filter is varied (specifically, to distances of 10 mm, 20 mm, 30 mm, and 40 mm). The experimental results indicate that a diameter of illumination region is in fact maximized (to a value of 138.56 mm, which is the largest shown in on Table 1) when the distance is 40 mm and the irradiance is 11.81 mW/cm2 (Table 1). When the irradiance was 21.72 mW/cm2, the diameter of illumination region was 34.64 mm, which cannot be considered a maximum value because it is the smallest value shown on Table 1. Therefore, support is not present for wherein the distance is set to irradiate light from the light 2. 
Dependent claims are rejected for the same reason as the base claim upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first distance L is set to irradiate the light from the light emitting diode such that the diameter D of the photocatalytic filter is maximized”. The meaning of this limitation is unclear, because the diameter of a filter is understood to be a dimension and therefore an intrinsic property of the filter, which could only be changed by physically altering the filter (e.g., by cutting or squeezing the filter to make it smaller than before). It is unclear how setting an external component, such as a distance L between the filter and the light emitting diode, could change the diameter of the filter. 
Dependent claims are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-8, 12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864).
Regarding claim 1, Jeong et al. discloses a fluid treatment device (10) (para. 14-15) (Figs. 1-4, sheets 1-3 of 7), comprising:
a photocatalytic filter (40) including a surface coated with a photocatalyst and activated by illumination of light and for deodorizing and sterilizing a fluid (para. 1, 15, 50, 57);
a frame holding the photocatalytic filter (guide surface 15 forms a frame around the photocatalytic filter 40, see para. 24 and Figs. 2-4); and
a light source unit coupled to the frame (the light source unit comprises substrate 30, light source 31, and installation portion 17, which are coupled to the frame via a surface of the duct, see para. 50, 55 and Fig. 3) and comprising:
	a light emitting diode (31) to emit light toward the photocatalytic filter (para. 19, 56); and
	a light source support member (30) comprising an upper surface on which the light emitting diode is disposed and a lower surface opposite to the upper surface (the member 30 comprises a first surface on which the light emitting diode 31 is disposed and a second surface opposite the first on which the installation portion 17 is provided, wherein the first surface could be an upper surface and the 
wherein the light source support member and the photocatalytic filter are coupled to the frame such that the photocatalytic filter is spaced apart from the light emitting diode by a predetermined distance (para. 22) (Fig. 3) and wherein the predetermined distance is understood to be maintained, as Jeong et al. is devoid of any mention of the predetermined distance being disrupted;
wherein there is a first distance L (referred to as d3) between the photocatalytic filter and the light emitting diode (para. 22) (Fig. 3);
wherein the first distance L (d3) is set to irradiate the light from the light emitting diode such that irradiance of the light over an illumination region is between 12 mW/cm2 and 18 mW/cm2 (para. 22-23) (falls within the claimed range).
As an initial note, the Examiner observes that Applicant’s specification uses the term “diameter” throughout the specification to refer to a width of a structure wherein the structure is not necessarily circular (e.g., diameter D, see para. 94, refers to a dimension of a filter 100 that is clearly rectangular, see Figs. 1-3; and the specification as a whole does not appear to include an embodiment wherein the filter is round or circular and para. 133 indicates that the filters are rectangular). Therefore, the claim term “diameter” will be interpreted to refer to a width of the structure being described rather than the more narrow interpretation of a width of a circular structure.
Using the above interpretation, the prior art photocatalytic filter (40) necessarily has a diameter D (see width of the photocatalytic filter 40 extending between sides 12, Fig. 4) and the device necessarily has a ratio D/L of the diameter D to the distance L (d3) mentioned above. Because the distance L (d3) is within a preset range (para. 22-23), the ratio D/L also meets the limitation of being within a preset range. The diameter D of the photocatalytic filter meets the limitation of corresponding 
Regarding the limitation of wherein the first distance L is set to irradiate the light from the light emitting diode such that the diameter D of the photocatalytic filter is maximized, the prior art photocatalytic filter (40) necessarily has a diameter D and it can be considered to be at a “maximized” value in the device disclosed by Jeong et al., which also has the set first distance L as set forth above, because Jeong et al. at no point discloses changing the width of the filter to be smaller. Therefore, Jeong et al. meets the claim limitation.
Jeong et al. is silent as to the light source support member having a reflective portion on the upper surface to reflect the light from the light emitting diode toward the photocatalytic filter.
Taniguchi et al. discloses a fluid treatment device (3) (para. 112) (Figs. 6a-6b) comprising a photocatalytic member (31) and a light source (32) configured to emit light toward the photocatalytic member (para. 112-114). Taniguchi et al. further discloses a reflective portion (33) provided such that the light source (32) is positioned between the reflective portion (33) and the photocatalytic member (31) to allow the reflective portion to project light form the light source uniformly toward the photocatalytic member (para. 112) (Fig. 6b). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the upper surface of the light source support member disclosed by Jeong et al. to have a reflective portion thereon to reflect the light from the light emitting diode toward the photocatalytic filter, as the skilled artisan would recognize that providing a reflective portion on this surface would arrive at a configuration wherein the light source is positioned between the reflective portion and the photocatalytic structure as in the invention of Taniguchi et al., and the skilled artisan would have been motivated to obtain the benefit of uniformly projected light disclosed by Taniguchi et al. in order to arrive at uniform and more predictable photocatalysis on the filter. 

Regarding claim 3, Jeong et al. discloses wherein the plurality of photocatalytic filters (called cells) are arranged such that they are “neighboring each other” (para. 26) are arranged in “a honeycomb shape” (para. 62) (i.e., a shape comprising a plurality of adjacent cells arranged in the same plane). 
Regarding claim 6, Jeong et al. discloses wherein the light emitting diode has an angle of beam that spreads “approximately around 120°” (para. 56) (falls within the range of 120 degrees of less), the beam reaching the photocatalytic filter from the light emitting diode within the predetermined distance (para. 22, 56).
Regarding claim 7, Jeong et al. discloses that the filter has a diameter D, as set forth above, and that the distance L (d3) is between 25 mm and 40 mm in order to optimize deodorization efficiency (para. 22, 63).
Jeong et al. is silent as to any particular value for the ratio of D/L.
Taniguchi et al. discloses a fluid treatment device comprising a photocatalytic member and a light source configured to emit light toward the photocatalytic member, as set forth above. Taniguchi et al. further discloses that the distance between the light source and the photocatalytic member is about 1 to 20 cm (or about 10 to 200 mm) (para. 114) (i.e., Taniguchi et al. discloses a distance in a range overlapping that of Jeong et al.). Taniguchi et al. discloses using a photocatalytic member having a size of 12 cm x 6.4 cm in such a device (para. 109, 152-154). In such a device, the ratio D/L is                         
                            
                                
                                    12
                                
                                
                                    20
                                
                            
                        
                     to                         
                            
                                
                                    12
                                
                                
                                    1
                                
                            
                        
                     or 0.6 to 12 (if the 12 cm dimension is taken as the width, or diameter, of the photocatalytic member) or the ratio D/L is                         
                            
                                
                                    6.4
                                
                                
                                    20
                                
                            
                        
                     to                         
                            
                                
                                    6.4
                                
                                
                                    1
                                
                            
                        
                     or 0.32 to 6.4 (if the 6.4 cm dimension is taken as the width, or diameter, of the photocatalytic member). In either case, the prior art range for the ratio D/L would overlap the claimed range of 3.46 to 3.50. 

Regarding claim 8, Jeong et al. discloses wherein the frame comprises a first frame and a second frame, and the photocatalytic filter (40) is disposed between the first frame and the second frame (these features can be seen in Figs. 2 and 4; see annotated figures below).

    PNG
    media_image1.png
    639
    1471
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    532
    1471
    media_image2.png
    Greyscale


Regarding claim 12, Jeong et al. discloses wherein the light source unit comprises a plurality of light emitting diodes (31) disposed on the light source support member (para. 19) (Figs. 3-4).
Regarding claim 14, Jeong et al. discloses a plurality of light emitting diodes (31) facing on side of the photocatalytic filter (para. 19) (Figs. 3-4).
Jeong et al. is silent as to a plurality of light emitting diodes separated from one another with the photocatalytic filter in between.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that rearrangement of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP 2144.04). It would have been obvious to one of ordinary skill in the art to modify the plurality of light emitting diodes disclosed by Jeong et al. to comprise light emitting diodes separated from one another with the filter in between, as such a modification would represent mere duplication of the light emitting diodes already disclosed by Jeong et al. and arrangement of such diodes on an opposite side of the filter, which would lead to the predictable result of initiating photocatalysis on both sides of the filter, thereby enhancing air treatment in the device. 

Regarding claim 19, Jeong et al. discloses a fan (blower) forcing a fluid toward the photocatalytic filter (para. 15).

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864) as applied to claim 2, above, and in further view of Ota et al. (WO 201113568) (machine translation of written description relied upon) (already of record).
Regarding claim 4, Jeong et al. is silent as to the frame comprising one or more ribs disposed between the plurality of photocatalytic filters.
Ota et al. discloses a fluid treatment device (100) (p. 3) (Figs. 1-5) comprising a frame (31) for holding a plurality of photocatalytic filters (6) placed in the same plane (p. 5) (Fig. 5), wherein the frame comprises a first frame (35) and a second frame (36) comprising a first rib (34) and a second rib (34), respectively, such that the photocatalytic filters are disposed between the first frame and the second frame and the first and second ribs are each disposed between the plurality of photocatalytic filters (pp. 5-6) (Figs. 3, 5). Ota et al. discloses that such a frame configuration allows the photocatalytic filters to be individually placed within the frame, for example in respective cushions that protect the filters from damage, or to allow removal of a filter (p. 5, 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the frame disclosed by Jeong et al. to comprise first and second frames and first and second ribs such that photocatalytic filters are disposed between the first and second frame and the first and second rib are disposed between the plurality of photocatalytic 
Regarding claim 5, Jeong et al. in view of Ota et al. teaches a rib interposed between neighboring photocatalytic filters, as set forth above, wherein a separation distance between neighboring photocatalytic filters corresponds to a width of a rib interposed between the neighboring photocatalytic filters (see pp. 5-6 and Figs. 3, 5 of Ota et al.).
Regarding claim 9, Jeong et al. discloses a plurality of photocatalytic filters (called cells) (para. 26, 50, 62) and wherein the frame comprises a first frame and a second frame, as set forth above.
Jeong et al. is silent as to the first and second frames comprising first and second ribs, respectively, the first rib and the second rib each being disposed between the plurality of photocatalytic filters. 
Ota et al. discloses a fluid treatment device (100) (p. 3) (Figs. 1-5) comprising a frame (31) for holding a plurality of photocatalytic filters (6) (p. 5) (Fig. 5), wherein the frame comprises a first frame (35) and a second frame (36) comprising a first rib (34) and a second rib (34), respectively, such that the photocatalytic filters are disposed between the first frame and the second frame and the first and second ribs are each disposed between the plurality of photocatalytic filters (pp. 5-6) (Figs. 3, 5). Ota et al. discloses that such a frame configuration allows the photocatalytic filters to be individually placed within the frame, for example in respective cushions that protect the filters from damage, or to allow removal of a filter (p. 5, 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the frame disclosed by Jeong et al. to comprise first and second frames and first and second ribs such that photocatalytic filters are disposed between the first .

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864), as applied to claim 1, above, and in further view of Cho et al. (US Patent Application Publication 2018/0207311) (already of record) and Watanabe et al. (US Patent Application Publication 2018/0344890) (already of record).
Regarding claim 10, Jeong et al. discloses the light source support member upon which the light emitting diode is disposed, as set forth above. Jeong et al. further discloses providing a plurality of light emitting diodes (31) (para. 19) (Figs. 3-4).
Jeong et al. is silent as to the light source support member comprising a plurality of light source support members and the light source unit further comprising an auxiliary member coupled to the plurality of light source support members. 
As to the plurality of light source support members, Cho et al. discloses a fluid treatment device (para. 44-45) (Figs. 1-4, sheets 1-4 of 14) comprising a photocatalytic filter (400) (para. 47), a frame (200) (para. 47) (Fig. 3), and a light source unit (300) (para. 44) comprising a support member and light emitting portions mounted upon the support member (para. 47) (Fig. 4), wherein the light source support member and the photocatalytic filter are coupled to the frame (200) such that the filter is spaced apart from the light emitting portion by a predetermined distance (para. 47, 56-58) (Fig. 3), 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light source support member disclosed by Jeong et al. to comprise a plurality of light source support members, as disclosed by Cho et al., to allow the provision of a plurality of light emitters while permitting airflow therethrough towards the photocatalytic filter.
As to the auxiliary member, Watanabe et al. discloses a fluid treatment device (1) (para. 70) (Figs. 1-2) comprising a light source unit (3) configured to illuminate a photocatalytic filter (para. 70). Watanabe et al. discloses wherein the light source unit comprises a substrate (30) having a plurality of light emitting diodes mounted thereon (para. 98) and further comprises a heat dissipation metal plate (33) fixed to the substrate to dissipate heat generated the light emitting diodes (para. 98, 124) (Fig. 20, sheet 19 of 34).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the light source support member taught by Jeong et al. in view of Cho et al. to comprise a heat dissipation metal plate for dissipating heat generated by light emitting diodes, as taught by Watanabe et al., in order to prevent heat from building up and damaging the light source unit.
Regarding claim 11, Jeong et al. in view of Cho et al. and Watanabe et al. teaches the auxiliary member comprising a metal and dissipating heat generated from the light emitting diode and the light source support members, as set forth above. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864) as applied to claim 1, above, and in further view of Matsui et al. (US Patent Application Publication 2018/0110890) (already of record).
Regarding claim 13, Jeong et al. discloses the frame and the light source support member being coupled, as set forth above.
Jeong et al. is silent as to the frame comprising a coupling member connecting the frame to the light source support member, the coupling member further comprising a detachable engagement structure and being used to adjust a second distance between the frame and the light source support member.
Matsui et al. discloses a device for treating an object with light for sterilization purposes (para. 50) (Figs. 1-2, sheets 1-2 of 8), comprising a light source unit (20) including a substrate (21) comprising light emitting diodes mounted thereon for emitting the light (para. 50-51), wherein there is a distance (d) between the light source and the object (para. 51) (Fig. 2). Matsui et al. discloses wherein the substrate is mounted to actuators (24) configured to adjust the distance (para. 51), thereby allowing for control over irradiance (para. 20-23).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the frame disclosed by Jeong et al. to comprise at least one actuator connecting the frame to the light source support wherein the at least one actuator can be used to adjust a second distance (meets the limitation of the claimed coupling member), as Matsui et al. discloses using such an actuator to adjust such a distance for the purpose of controlling irradiance levels, and the skilled artisan would have been motivated to control irradiance to an acceptable level for activating the photocatalytic filter in a desired manner. The actuator disclosed by Matsui et al. clearly detachable engagement structure, it has been held that making prior art elements separable is a prima facie obvious modification (MPEP 2144.04), and the skilled artisan would have been motivated to modify the prior art actuator to comprise a detachable engagement structure to allow the substrate to be removed, e.g., for cleaning, inspection, or LED replacement of the substrate. 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864) as applied to claim 1, above, and in further view of Balikhin et al. (US Patent Application Publication 2016/0008804).
Regarding claim 15, Jeong et al. discloses wherein the photocatalytic filter comprises TiO2 (a photocatalytic material) coated on a support material (para. 50).
Jeong et al. is silent as to the photocatalytic material comprising a plurality of sintered beads having a surface coated with a photocatalytic material and pores disposed between the beads. 
Balikhin et al. discloses a photocatalytic element for disinfection of air (Abstract), wherein the element comprises a plurality of sintered glass (silicon oxide) beads coated with titanium dioxide and pores are disposed between the beads (para. 26-27, 41-43). Balikhin et al. discloses that a photocatalytic element fabricated in the disclosed manner has enhanced mechanical strength, increased catalytic activity, and extended service life (para. 22-25).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the photocatalytic filter disclosed by Jeong et al. to comprise a plurality of sintered glass (silicon oxide) beads coated with titanium dioxide wherein pores 
Regarding claim 16, Jeong et al. in view of Balikhin et al. teaches wherein the beads comprise silicon oxide, as set forth above.
Regarding claim 17, Jeong et al. discloses wherein the photocatalytic material comprises titanium dioxide, as set forth above. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20160068075 A) (US Patent Application Publication 2019/0083674, an English language equivalent of the document, will be cited herein) (already of record) in view of Taniguchi et al. (US Patent Application Publication 2010/0135864) as applied to claim 1, above, and in further view of Krosney et al. (US Patent Application Publication 2014/0030144) (already of record).
Regarding claim 20, Jeong et al. discloses wherein a plurality of photocatalytic filters (called cells) arranged such that they are “neighboring each other” (para. 26) are arranged in “a honeycomb shape” (para. 62) (i.e., arranged side by side in a first direction), and
wherein the light source unit comprises a first light source unit (comprising substrate 30, light source 31, and installation portion 17; reads on an “upper” light source unit depending on the vantage point of the viewer) including a plurality of light emitting diodes (31) spaced apart from each other in the first direction (para. 19) (Figs. 3-4). 
Jeong et al. is silent as to a lower light source unit also including a plurality of light emitting diodes spaced apart from each other in the first direction, wherein the plurality of photocatalytic filters is disposed between the upper light source unit and the lower light source unit in a second direction perpendicular to the first direction, and wherein each light emitting diode of the upper light source unit 
As to the claimed lower light source unit, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and that rearrangement of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to provide the device with a second light source unit (reads on a “lower” light source unit), provided opposite the first light source unit, thereby arriving at a configuration wherein the plurality of photocatalytic filters is disposed between the first and second light source units in a second direction perpendicular to the first direction, in order to illuminate and cause photocatalysis on both sides of the filter, thereby enhancing air treatment in the device. 
As to the limitation of wherein each light emitting diode of the upper light source unit is spaced apart from each light emitting diode of the lower light source unit in the first direction such that the light emitting diodes of the upper light source unit are not aligned with the light emitting diodes of the lower light source unit in the second direction, Krosney et al. discloses that it was known in the art to mount light emitting diodes within a sterilization device in a staggered pattern about an object to be irradiated to optimize radiant flux density (para. 28).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to mount the light emitting diodes such that diodes of the first light source unit are not aligned (i.e. staggered) with light emitting diodes of the second light source unit, based on the teachings of Krosney et al., in order to optimize radiant flux across the photocatalytic filter surfaces and thereby enhance photocatalytic reactions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799